[NOT FOR PUBLICATION--NOT TO BE CITED AS PRECEDENT]
             United States Court of Appeals
                 For the First Circuit

No. 98-1146

                      UNITED STATES,

                        Appellee,

                            v.

              DANIELLIETO RADAMES FERNANDEZ,
                a/k/a Jose Aglaro Rosario,

                  Defendant, Appellant.

       APPEAL FROM THE UNITED STATES DISTRICT COURT

                FOR THE DISTRICT OF MAINE

         [Hon. Gene Carter, U.S. District Judge]

                          Before

                 Selya, Stahl and Lynch,
                    Circuit Judges.

 Henry W. Griffin on brief for appellant.
 Jay P. McCloskey, United States Attorney, George T. Dilworth,
Assistant U.S. Attorney, and F. Mark Terison, Assistant U.S.
Attorney, on brief for appellee.

SEPTEMBER 24, 1998

                                           Per Curiam.  Upon careful review of the briefs and
record, we perceive no clear error in the district court's
application of an enhancement under U.S.S.G.  3C1.1.  The
enhancement was warranted because, inter alia, defendant
provided false information about his identity to the magistrate
judge.  See  3C1.1, application note 3(f).  We reject
defendant's arguments that his identity was not "material"
information and that he did not provide the false information
"willfully."
          We also perceive no clear error in the district
court's denial of a reduction under U.S.S.G.  3E1.1, given the
district court's assessment of defendant's credibility and his
shifting stories about his responsibility for the drugs.  See  3E1.1, application note 4.
          Affirmed.  See 1st Cir. Loc. R. 27.1.

                           -2-